ON SECOND MOTION EOR REHEARING.
Russell, Chief Justice.
It is insisted in a second motion for rehearing that excessive levy was not an issue in the case under the evidence, because there was no evidence to show that the property levied on was capable of being so subdivided that a part thereof less than the whole could have been levied on and sold for an amount sufficient to satisfy the tax execution; and that this court erroneously held that the evidence showed that the property levied upon was capable of being subdivided. In this case the jury returned a verdict in favor of the defendant in fi. fa., and found that the levy of the tax execution was excessive, because the property was capable of being subdivided. In the ruling complained of this court was merely holding that the verdict was authorized by the evidence. One witness testified that the rear portion of the lot levied on, 23 by 30 feet, was separate from the store building, that it was worth approximately $150, and that it was accessible through an alleyway. The defendant in fi. fa. testified that the rear portion of the lot was not essential to the store, was not used by the store, and was not needed for that purpose; that this portion of the property could be used for a parking lot; that he had intended to so use it; that running along a portion of the *181property was an alley which was likewise owned by him; and that the market value of this portion of the property (not occupied by the store building) was $250 to $300. Another witness testified that the rear portion of the lot was capable of being used separately from the other property, and that the present alley could be used. It follows that the verdict was not without evidence to support it, and was not contrary to law; and under the previous decision in this case no error of law appears, and the judge did not err in overruling the motion for new trial. Rehearing denied.